DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-28 are pending.
Election/Restrictions

Applicant's election of species

    PNG
    media_image1.png
    524
    601
    media_image1.png
    Greyscale
 with traverse in the reply filed on 08/09/2022 is acknowledged. The election was made with traverse.
The traversal is on the ground(s) that it is unclear how the different species fail to form a single inventive concept and that the different species could be examined together without undue burden.  This is not found persuasive because as the applicant acknowledges that species are different species and thus does not form a single inventive concept. The species are broadly different from each other as each substituents of genus of formula I:

    PNG
    media_image2.png
    92
    288
    media_image2.png
    Greyscale
 can be very different from each other with regard to functionality, size, electronic charge and applicant has not provided any explanation towards how the species are not different. Further, the genus includes millions of compounds and thus an undue burden would be placed on the Examiner to search applicant's each species very different from each other. 
The requirement is still deemed proper and is therefore made FINAL.
Since the elected species reads on claims 1-3 and 6-28, these claims are under current examination and are examined only to the extent they read on the elected species. Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-3 and 6-28 are under current examination.
Claim Objections
Claim 6, is objected to because the claim is missing a period at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3 and 6-28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1-3 and 6-28 are directed to a compound of Formula (I)

    PNG
    media_image2.png
    92
    288
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    514
    708
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    835
    730
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    453
    672
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    475
    720
    media_image6.png
    Greyscale

Thus, claim 1 is drawn to millions of compounds, wherein any divalent moiety R1 comprising 1-16 C atoms with any substituent, functionality, heteroatom etc. is linked to any siloxane containing moiety R2, R1 is linked to any bridging unit of any kind of functionality as G etc., each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (I). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1-3 and 6-28 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by formula (I). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus. 
The specification provides guidance to a very limited number of compounds, specifically only three compounds, embraced by claim 1; the common structural features in the examples disclosed are: R2, R1, G, A, Z -only one variation and same as in the elected species. 

    PNG
    media_image1.png
    524
    601
    media_image1.png
    Greyscale

I = as in Claim 3. 
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims and defined by functional terms, such as reactive, unreactive, ionic, zwitterionic group.
There are millions of combinations of elements R2, R1, G, A, Z and I, embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-3 and 6-28.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 and 6-28 are indefinite as:
Claim 1 recites “G is a bridging ---siloxane moiety---reactive moiety and/or ionic moiety”. This is because a) G is in between A, I and R1 of formula I, wherein A and R1 are neither described as siloxane moiety or a reactive moiety. Even the group like R2, which has a Silicon atom is not restricted to siloxane. Further, no group of Formula I is described as a reactive moiety. Thus, the claim lacks antecedent basis. For compact prosecution, G has been interpreted as a bridging unit between R1, A and I. 
Claim 1 is also indefinite because the claim recites I is an ionic containing moiety---, where I is a zwitterionic moiety. Thus, it is unclear to the examiner what I represent. For compact prosecution, I has been interpreted as ionic moiety, any salt, or zwitterionic moiety. 
Claim 2 is indefinite because the claim recites K is a divalent hetero atom ----one embodiment K is an oxygen atom, which reflects use of broad and narrow limitations within the same claim. Thus, scope of the claim is unclear to the examiner. For compact prosecution, K has been interpreted as any divalent heteroatom.
Since the dependent claims doesn’t cure the above deficiencies, the dependent claims 3 and 6-28 are also indefinite.
  Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13 and 15-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bhat (US 9,296,764 B2) as evidenced by Laughlin (Langmuir 1991, 7, 842-847).
Bhat discloses a copolymer composition, a hydrogel composition, a film for use in health care etc., a contact lens etc. comprising same compound (encompasses the elected species) as in the instant claims:

    PNG
    media_image7.png
    95
    282
    media_image7.png
    Greyscale
with same Z, A, G, I, R1 and narrower definition of R2 (entire patent, especially claims). Although the cited prior art defines I as a hydrophilic group, the salt, ionic group, zwitterionic group are all embraced in the definition of hydrophilic group (as evidenced by Laughlin (entire article)). Further, the elected species is encompassed by the cited prior art, when (see columns 15 and 16 of the cited prior art)

    PNG
    media_image8.png
    259
    645
    media_image8.png
    Greyscale

same Z, A, G, R1 and R2 as in the elected species and I comprising M= hydrophilic group, such as zwitter ion (as evidenced by Laughlin). 
Since the cited prior art reads on all the limitations of the instant claims 1-3, 6-13 and 15-28, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-13, 15-28 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (US 9,296,764 B2) as evidenced by Laughlin (Langmuir 1991, 7, 842-847).
Determining the scope and contents of the prior art
Bhat discloses a copolymer composition, a hydrogel composition, a film for use in health care etc., a contact lens etc. comprising same compound (encompasses the elected species) as in the instant claims:

    PNG
    media_image7.png
    95
    282
    media_image7.png
    Greyscale
with same Z, A, G, R1 and narrower definition of R2 (entire patent, especially claims). Although the cited prior art defines I as a hydrophilic group, the salt, ionic group, zwitterionic group are all embraced in the definition of hydrophilic group (as evidenced by Laughlin (entire article)). Further, the elected species is encompassed by the cited prior art, when (see columns 15 and 16 of the cited prior art)

    PNG
    media_image8.png
    259
    645
    media_image8.png
    Greyscale

having same Z, A, G, R1 and R2 as in the elected species and I comprising M= hydrophilic group, such as zwitter ion (as evidenced by Laughlin). 
Ascertaining the differences between the prior art and the claims at issue
Bhat discloses a copolymer composition, a hydrogel composition, a film for use in health care etc., a contact lens etc. comprising same compound (encompasses the elected species) as in the instant claims, but fails to teach example of the elected species with same I group.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference, Bhat teaching is broader with respect to I, a hydrophilic group, including ionic, salts as well as zwitterionic group.  Further, Bhatt teaches that I needs to be hydrophilic group and further provides I group with K and L portions, which are same as in the elected species. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that I may be a zwitterionic group, as a hydrophilic group.  
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ compound and composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Bhat discloses a copolymer composition, a hydrogel composition, a film for use in health care etc., a contact lens etc. comprising same compound (encompasses the elected species) as in the instant claims   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is reasonable expectation of success that I may be a zwitterionic group, as a hydrophilic group and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-13 and 15-28 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 9 and 13-32 of U.S. Patent No. 9,296,764 B2 as evidenced by Laughlin (Langmuir 1991, 7, 842-847), since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application and claims 1-6, 8, 9 and 13-32 of U.S. Patent No. 9,296,764 B2 are drawn to a compound and a composition comprising compound with same Z, A, G, R1 and narrower definition of R2 (in patent). Although the U.S. Patent No. 9,296,764 B2 defines I as a hydrophilic group, the salt, ionic group, zwitterionic group are all embraced in the definition of hydrophilic group (as evidenced by Laughlin (entire article).	 
The difference of hydrophilic vs. zwitterionic or ionic group with net neutral charge, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of claims 1-6, 8, 9 and 13-32 of U.S. Patent No. 9,296,764 B2.  For the foregoing reasons, the instantly claimed compound is made obvious.	 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.

Claims 1-3 and 6-28 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11254789 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application and claims 1-24 of U.S. Patent No. 11254789 B2 are drawn to a compound and a composition comprising compound with same Z, A, G, R1, R2 and a broader definition of I as any ionic containing moiety of Formula KLM(X)w, wherein K and L are same as in the instant claims and M (anionic part) with X (as cationic part, such as quaternary ammonium compound, a cationic polymer) having w at least 1 fits with definition of zwitterion. 
The difference of scope of I, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of claims 1-24 of U.S. Patent No. 11254789 B2.  For the foregoing reasons, the instantly claimed process is made obvious.	 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623